Dismissed and Memorandum Opinion filed June 4, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00265-CR

                DARRELL ANTHONY BENFORD, Appellant
                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1336954

               MEMORANDUM                         OPINION
      Appellant entered a guilty plea to burglary of a habitation with intent to
commit theft. In accordance with the terms of a plea bargain agreement with the
State, the trial court sentenced appellant on March 22, 2013, to confinement for ten
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2